DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticiapted by Byun et al. [US2003/0223030, of record, previously cited, “Byun”].
Byun discloses an accommodating device capable of accommodating a substrate stack, the device comprising: a receiving system (700) configured to receive the substrate stack and accommodate the received substrate stack only in a peripheral area of the substrate stack, the receiving system further comprising an attachment unit configured to attach substrates to form the substrate stack, the attaching unit comprising mechanical clamps (clamping means 700) configured to clamp sides of the substrate stack in the peripheral area of the substrate stack (Figure 45; paragraphs 0523-532).  
	With respect to claim 3, Byun discloses an accommodating device capable of accommodating a substrate stack, the device comprising: a receiving system (700) configured to receive the substrate stack and accommodate the received substrate stack only in a peripheral area of the substrate stack, the receiving system further comprising an attachment unit configured to attach substrates to form the substrate stack, the attaching unit comprising a means for attachment of the substrates by electrostatic attractive force (electrostatic chuck; paragraphs 0475, 0477, 0480; Figure 42). 
With respect to claim 4, Byun discloses an accommodating device capable of accommodating a substrate stack, the device comprising: a receiving system (700) configured to receive the substrate stack and accommodate the received substrate stack only in a peripheral area of the substrate stack, the receiving system further comprising an attachment unit configured to attach substrates to form the substrate stack, the attaching unit comprising tacking means for tacking attachment of the substrates, the tacking means comprising a heat application means for attaching the substrates through application of high heat thereto (attaching using a sealing and heating the sealing in a thermo hardening furnace; paragraphs 0123, 0285, 0614).  
With respect to claim 5, Byun discloses an accommodating device capable of accommodating a substrate stack, the device comprising: a receiving system (700) configured to receive the substrate stack and accommodate the received substrate stack only in a peripheral area of the substrate stack, the receiving system further comprising an attachment unit configured to attach substrates to form the substrate stack, the attaching unit comprising mechanical clamps (clamping means 700) configured to clamp sides of the substrate stack in the peripheral area of the substrate stack (Figure 45; paragraphs 0523-532).  
With respect to claim 7, Byun discloses the attaching unit comprising a means for attachment of the substrates by electrostatic attractive force (electrostatic chuck; paragraphs 0475, 0477, 0480; Figure 42).
With respect to claim 8, Byun discloses an attaching unit configured to attach substrates to form the substrate stack, the attaching unit comprising a tacking means including a heat application means for attaching the substrates through application of high heat thereto (attaching using a sealing and heating the sealing in a thermo hardening furnace; paragraphs 0123, 0285, 0614).  
With respect to claim 9, Byun discloses the unit is a robot (paragraph 0600). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa [US2012/0318856, of record, previously cited] in view of Byun.
Hirakawa discloses an apparatus capable of aligning and bonding substrates, comprising: an alignment unit (31) (paragraph 0036; Figure 1); a bonding unit (block G2) (paragraph 0035, 0037; Figure 1); and a transfer area (D) between the alignment unit and the bonding unit, the transfer area configured to transfer the substrates from the alignment unit to the bonding unit (paragraph 0039; Figure 1). Hirakawa disclose a transfer area (D) including a handling unit (60) capable of handling a stack of substrates and comprising an accommodating device for accommodating the substrate stack, the accommodating device comprising a receiving system (holding arms 130) configured to receive the substrate stack and accommodate the received substrate stack. It’s unclear if the receiving system is capable of accommodating the stack only in a peripheral area of the stack. 
Byun discloses an accommodating device capable of accommodating a substrate stack, the device comprising: a receiving system (700) configured to receive the substrate stack and accommodate the received substrate stack only in a peripheral area of the substrate stack (Figure 45; paragraphs 0523-532).  Byun discloses mechanical clamps (clamping means 700) configured to clamp sides of the substrate stack in the peripheral area of the substrate stack (Figure 45; paragraphs 0523-532).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Hirakawa by configuring the receiving system to only contact the stack in a peripheral area of the stack as taught by Byun in order to avoid damage and materials in the stack. 
With respect to claim 11, Hirakawa discloses at least one of the alignment unit (31), the transfer area (D), and the bonding unit (G2) is arranged independently therefrom (Figure 1). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa, Byun, and further in view of Maydan et al.  [US5882165, of record, previously cited].
Hirakawa as modified discloses an apparatus. Applicant is referred to paragraph 5 for a detailed discussion of Hirakawa as modified.  Hirakawa discloses a transfer area (D), but does not disclose the transfer area as a vacuum transfer area. 
Maydan discloses an apparatus. Maydan discloses a number of processing chambers (16, 18, 20 and 22) connected by a transfer chamber (14), wherein the transfer chamber is a vacuum transfer chamber (Figure 1; column 2, lines 38-45; column 4, lines 21-26; column 12, lines 4-22).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Hirakawa by making the transfer chamber a vacuum transfer chamber as taught by Maydan in order to allow for multiple processes to be conducted in different process chambers without breaking vacuum and risking contamination of the materials worked upon. 
Response to Arguments
Applicant’s arguments, filed 2/28/2022, with respect to the rejection under 35 USC 112 have been fully considered and are persuasive.  The rejection under 35 USC 112 has been withdrawn. 
Applicant's arguments filed 2/28/2022 with respect to the rejections under 35 USC 102 and 103 have been fully considered but they are not persuasive. 
Applicant argues Byun does not disclose clamping, and provides a specific definition of clamping means that is not supported by the specification or any original disclosure.  
Byun explicitly uses the term “clamping means” to describe the structure (700). One of ordinary skill would appreciate a “clamping means” would be capable of clamping the material worked upon.  One could argue the applicant’s description of what one of ordinary skill in the art would understand clamping means to include, would be what one of ordinary skill would consider the “clamping means” of Byun to include.  The applicant’s argument’s are not commensurate with the scope of the claims, as the claims do not require the specific definition argued by the applicant, and the claims do not require the support of lateral forces.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
June 1, 2022